Citation Nr: 1123394	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  08-21 422	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



REMAND

The Veteran had active military service from January 1949 to May 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The case was most recently before the Board in September 2010.  At that time, the Board remanded the claim to the agency of original jurisdiction (AOJ) in order to make reasonable efforts to obtain private medical records from Dr. M.K.L.  The records were obtained by the Appeals Management Center (AMC) in December 2010.

In May 2011, the Veteran indicated that he received treatment for rheumatoid arthritis in May 2011 at the VA Medical Center (VAMC) in Ann Arbor, Michigan.  Records from this facility have not been obtained and may be relevant to the claim on appeal.  Therefore, the claim must be remanded in order to have the AOJ obtain these VA records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

The Board notes that, while the claim was in remand status, there was an attempt to request medical records from the University of Michigan dated in 1959.  These records have already been obtained and associated with the claims file.  They need not be requested again.

In May 2011, the Veteran also raised a new theory of entitlement for his claim of service connection for rheumatoid arthritis.  He contended that his service-connected posttraumatic stress disorder (PTSD) may have caused or had an effect on his rheumatoid arthritis.  The Veteran was awarded service connection for PTSD in July 2010.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2010).

On remand, the Veteran should be afforded a VA examination that addresses the Veteran's rheumatoid arthritis and whether it was caused, or made chronically worse, by service-connected PTSD.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because the Veteran also contends that service connection is warranted on a direct basis, a medical opinion should be requested as to whether he has rheumatoid arthritis that is related to his active military service.

Given the Veteran's theory of secondary service connection, he should be sent a new letter notifying him of the information and evidence necessary to substantiate a claim of service connection for rheumatoid arthritis to comply with the Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran.  The letter should notify him of the information and evidence necessary to substantiate his claim of service connection for rheumatoid arthritis.  Notice regarding secondary service connection must be included.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's treatment records from the Ann Arbor VAMC and associate the records with the claims folder.

3.  Schedule the Veteran for a VA examination in connection with his rheumatoid arthritis claim.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should provide an opinion, based on a thorough review of the evidence of record, as to the medical probabilities that the Veteran has rheumatoid arthritis that was caused or has been made chronically worse by his service-connected PTSD.  If the examiner finds that Veteran's PTSD has an effect on his rheumatoid arthritis, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any rheumatoid arthritis.  If a baseline is established, the examiner should comment on how much the rheumatoid arthritis has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  See 38 C.F.R. § 3.310(b).  The examiner should also provide an opinion as to the medical probabilities that the Veteran has rheumatoid arthritis that is attributable to his active military service.  The examiner must provide the complete rationale for the conclusions reached-to include, as appropriate, citation to specific evidence of record and/or medical authority.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

5.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

